



Exhibit 10.2


ASCENT CAPITAL GROUP, INC.


    
May 10, 2018







Mr. William R. Fitzgerald
Chairman of the Board
Ascent Capital Group, Inc.
5251 DTC Blvd., Suite 1000
Greenwood Village, CO 80111


Dear Bill:


This letter will serve to confirm that on March 30, 2018, the Board of Directors
(“Board”) approved, and Ascent Capital Group, Inc. agrees that it will provide,
the following compensation structure for you in your capacity as the
Non-Executive Chairman of the Board of Ascent Capital Group, Inc. As you know,
the minutes reflecting the foregoing action were subsequently ratified by the
Board of Directors at the May 3, 2018 meeting.


Consistent with its standard policy, the Board evaluates its compensation
structure on an annual basis and the following compensation structure (other
than one-time performance awards, which were granted prior to the date of this
letter) is subject to change in subsequent years at the directive of the Board.


Your compensation in 2018 as a non-executive director, as well as the special
onetime incentive awards is summarized as follows:


•
$282,500 paid in cash (on an annualized basis).  Cash compensation will be paid
quarterly in accordance with the Company’s customary practice for directors.



•
An annual award of restricted shares with a grant date value of $117,500
(prorated for 2018).  Vesting terms will be standard (same as all other
directors i.e., ratably over eight quarters) (grant date of March 30, 2018).



•
A one-time $400,000 performance award contingent on [performance condition that
relates to the capital structure of the Company] (grant date March 30, 2018).



◦
50% of the award will be evidenced by PRSUs with a grant date value of $200,000
($200,000 / $3.68 = 54,348 units).  Said units will vest when, and if, the
Compensation Committee is satisfied that the condition has been met; and



◦
50% of the award will be paid in cash when, and if, the Committee is satisfied
that the condition has been met. 





1

--------------------------------------------------------------------------------





Note:  the closing share price for ACG Class A shares on March 29, 2018, was
$3.68.  The market was closed March 30, 2018.


•
A one-time $400,000 performance award contingent on the execution
and successful completion of a material transaction that enhances shareholder
value as determined by the Compensation Committee (e.g., partnership, investment
or material commercial relationship) (grant date March 30, 2018).

        
◦
50% of the award will be evidenced by PRSUs with a grant date value of
$200,000 ($200,000 / $3.68 = 54,348 units).  Said units will vest when, and if,
the Committee is satisfied that the condition has been met; and



◦
50% of the award will be paid in cash when, and if, the Committee is satisfied
that the condition has been met.



This letter will also confirm the following:


It is the regular practice of the Corporation to reimburse directors for
business expenses incurred in the course of performing their duties and this
policy will continue to apply to you.   In addition, and in furtherance of your
duties, as the non-executive chairman: (i) you will continue to have access to
and use of the office you presently occupy at 5251 DTC Parkway, Suite 1000; and
(ii) you will continue to have access to and use of secretarial services
provided at the office.  Notwithstanding the foregoing, the Board of Directors
may, at their election, revoke these office and secretarial privileges at their
discretion.   
    
Best,
 
 
By:
/s/ William E. Niles
 
 
 
William E. Niles
 
Chief Executive Officer & General Counsel









2